Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/9/2022 has been entered. Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 8 is rendered indefinite by the limitation “wherein circumferential side walls of the seats are adjoined by circumferential side walls which are of a beveled configuration” since it is unclear if the circumferential side walls of the seats are the same structure as the circumferential side walls which are of a beveled configuration, or different structures. Examiner interprets circumferential side walls of the seats as reference numeral 11 in Fig. 2C and the circumferential side walls which are of a beveled configuration as the upper side walls at reference numeral 12 in Fig. 2C. Examiner suggests replacing the limitation with for example “wherein circumferential side walls of the seats are adjoined to upper circumferential side walls which are of a beveled configuration”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 11-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gagnieux et al. (US 2013/0186793) in view of Lepot (US 2013/0161225).
Regarding claim 1, Gagnieux discloses a transport unit (See Fig. 1) for a packaging structure for a plurality of containers for substances for pharmaceutical, medical or cosmetic uses, the transport unit comprising: a tray (tray formed by elements 6 and 5) with a plurality of seats (10) capable of positioning containers; and a planar inlay part (7) configured to cover the containers positioned in the seats of the tray and at the same time to be received completely in the tray without protruding above an upper edge of the tray (as shown in Fig. 2), the inlay part having a plurality of depressions (at 18) corresponding to the seats of the tray formed therein, capable of positioning containers at their two ends lying opposite each other, the plurality of depressions each having an absence of a through-hole, wherein a gap is formed at least partially between the inlay part received in the tray and side walls of the tray (as shown at the top of Fig. 2). Gagnieux discloses the claimed invention except for the express disclosure that the inlay part is configured to be received loosely with slight lateral play in the tray and thereby to form the gap.
However, Lepot teaches a transport unit (See Figs. 1 and 2a) for a packaging structure for a plurality of containers for substances for pharmaceutical, medical or cosmetic uses, the transport unit comprising: a tray (40) and a planar inlay part (32), wherein the inlay part is configured to be received loosely with slight lateral play in the tray and thereby to form a gap (at “e” in Fig. 2d), for the purpose of allowing the planar inlay part to be placed/removed from the tray (see [0057]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the planar inlay of Gagnieux to be sided to form a gap as taught by Lepot in order to allow for easier insertion/removal of the inlay part.
Regarding claim 11, Gagnieux discloses a free space is formed between the inlay part and an upper edge the seats of the tray (shown in Fig. 2), the free space being free of guiding or positioning devices for guiding or positioning the containers.
Regarding claim 12, Gagnieux discloses at least one indentation (indentation at right and left ends of 7 in Fig. 1) is formed at an edge of the inlay part, wherein the edge of the inlay part is grippable in order to withdraw it from the tray.
Regarding claim 13, Gagnieux discloses the at least one indentation is formed in a corner region of the inlay part, and wherein corner regions of the tray are formed as rounded corner regions.
Regarding claim 14, Gagnieux-Lepot discloses a plurality of portions with indentations (See Fig. 1 at opposing ends of 7 in Gagnieux) are formed along an edge of the inlay part, wherein an outer contour of the inlay part is adapted to an inner contour of the tray, at its upper edge, such that the inlay part is received loosely and with slight lateral play in the tray when it bears on the containers positioned in the tray (as taught by Lepot).
Regarding claim 15, Gagnieux-Lepot discloses the edge of the inlay part runs in a straight line along longitudinal sides of the inlay part, and the plurality of portions with depressions or indentations are formed along a transverse side or along two mutually opposite transverse sides of the inlay part.
Regarding claim 16, Gagnieux discloses the upper edge (at 12) of the tray is of a flat and circumferential form, and the upper edge is adjoined to an outside of an upper side wall (below 12) which protrudes perpendicularly or substantially perpendicularly from the upper edge towards a lower end of the tray, in order to jointly form, with the upper edge and the inner side wall, a U- shaped and circumferential holding seat (as shown In Fig. 1).
Regarding claim 17, Gagnieux discloses at least one of a plurality of first projections or depressions or a plurality of second projections or depressions are formed on the upper side wall along a transverse side of the tray or along two mutually opposite transverse sides of the tray (at 13), capable of permitting detection of an orientation or position of the tray by sensors.
Regarding claim 18, Gagnieux discloses at least one of a plurality of first projections or depressions or a plurality of second projections or depressions are formed on the upper side wall along a longitudinal side of the tray or along two mutually opposite longitudinal sides of the tray (at 13), capable of permitting detection of an orientation or position of the tray by sensors.
Regarding claim 20, Gagnieux discloses a packaging structure (See Fig. 1) for containers for substances for pharmaceutical, medical or cosmetic uses, comprising: a transport unit holding a plurality of containers (at 2b), the transport unit comprising: a tray (tray formed by elements 6 and 5) with a plurality of seats (10) in which the containers are positioned, the containers being received upside down in the seats of the tray; and a planar inlay part (7) configured to cover the containers positioned in the seats of the tray and at the same time to be received completely in the tray without protruding above an upper edge of the tray (as shown in Fig. 2), the inlay part having a plurality of depressions (at 18) corresponding to the seats of the tray formed therein, in order to position the containers at their two ends lying opposite each other, the plurality of depressions each having an absence of a through-hole; and a cover (8) which is connected to an upper edge of the tray, the cover sealing off an inner volume of the packaging structure from the environment. Gagnieux discloses the claimed invention except for the express disclosure that the inlay part is configured to be received loosely with slight lateral play in the tray and thereby to form the gap.
However, Lepot teaches a transport unit (See Figs. 1 and 2a) for a packaging structure for a plurality of containers for substances for pharmaceutical, medical or cosmetic uses, the transport unit comprising: a tray (40) and a planar inlay part (32), wherein the inlay part is configured to be received loosely with slight lateral play in the tray and thereby to form a gap (at “e” in Fig. 2d), for the purpose of allowing the planar inlay part to be placed/removed from the tray (see [0057]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the planar inlay of Gagnieux to be sided to form a gap as taught by Lepot in order to allow for easier insertion/removal of the inlay part.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gagnieux et al. (US 2013/0186793) ) in view of Lepot (US 2013/0161225) as applied to claim 1 above, in view of Barnes et al. (US 4,549,656). Gagnieux-Lepot discloses the seats of the tray are of an overall cylindrical configuration but does not disclose at least two projections are formed on a base of a respective seat. However, Barnes teaches a tray for holding containers, wherein the tray has seats for accommodating containers, wherein the seats at least two projections (30) for the purpose of providing a friction fit tightening feature as the containers as inserted into the seats. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the seats of Gagnieux-Lepot with projections as taught by Barnes in order to better hold the containers in place within the seats.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gagnieux et al. (US 2013/0186793) in view of Lepot (US 2013/0161225) as applied to claim 1 above, in view of Krauss et al. (US 2012/0181285). As described above, Gagnieux-Lepot discloses the claimed invention except for the circumferential side walls of the seats of the tray have a beveled configuration. However, Krauss teaches a tray for holding containers, wherein the tray comprises seats (at 15) for holding containers, wherein circumferential side walls of the seats of the tray have a beveled configuration (at 19) of a frustoconical form for the purpose of guiding containers within the seats ([0021]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the circumferential side walls of the seats of the tray of Gagnieux-Lepot to have a beveled configuration as taught by Krauss in order to allow for easier guiding of containers within the seats.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gagnieux et al. (US 2013/0186793) in view of Lepot (US 2013/0161225) and Krauss et al. (US 2012/0181285) as applied to claim 8 above, and further in view of Barnes et al. (US 4,549,656). As described above, Gagnieux-Lepot-Krauss discloses the claimed invention except for the insertion bevels are formed at upper ends of the side walls of the frustoconical guide portions. However, Barnes teaches a tray for holding containers, wherein the tray has seats for accommodating containers, wherein the seats have insertion bevels (at 32) formed at upper ends of side walls, for the purpose of allowing easy gripping of containers within the seats. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the seats of Gagnieux-Lepot-Krauss with insertion bevels as taught by Barnes in order to allow for easier gripping of containers within the seats.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Gagnieux et al. (US 2013/0186793) in view of Lepot (US 2013/0161225) as applied to claim 1 above, in view of Fitzpatrick et al. (US 2015/0114871). As described above, Gagnieux-Lepot discloses the claimed invention except for the at least one set-back portion is formed along the upper edge of the tray, in order to permit gripping of a cover placed on the upper edge. However, Fitzpatrick teaches a storage assembly comprising a tray (See Fig. 1) having an upper edge (at 50) with at least one set-back portion (88) formed along the upper edge of the tray, for the purpose of allowing for grasping of the cover to initiate peeling. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the tray of Gagnieux-Lepot with at least one set-back portion as taught by Fitzpatrick in order to allow for easier peel initiation of the cover.

Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.

Allowable Subject Matter
Claims 2-6 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735